This was the trial of an intervention in a proceeding by the state for condemnation of one Paige touring car.
This court will not permit a party to experiment as to what a witness would answer to a question, by accepting it if favorable, and by moving to exclude it if unfavorable, by successfully excepting to the ruling of the trial court admitting the answer. Adams Hdw. Co. v. Wimbish, 201 Ala. 547,78 So. 901.
The question on cross-examination of claimant, Washington, "Have you ever been convicted before?" was objected to as being immaterial, irrelevant, incompetent, and illegal, and, on being overruled, no exception was then reserved. The solicitor for the state thereafter asked, "Have you?" Claimant's attorney said to witness, "Go ahead; answer it." The witness answered, "Yes, sir," and claimant's counsel said, "We except." This delayed exception was in effect experimenting as to the witness' answer, and, when unfavorable, seeking an exception. This is held to present nothing for review. Atl.  St. A. B. Ry. Co. v. Fowler, 192 Ala. 373, 379 (7), 68 So. 283; Chamberlain v. Masterson, 29 Ala. 299; Gager v. Doe ex dem. Gordon, 29 Ala. 341; Tuskaloosa Wharf Co. v. Mayor and Aldermen, 38 Ala. 514, 516; B. R. L.  P. Co. v. Demmins,3 Ala. App. 359, 372, 57 So. 404; Wigmore on Ev. vol. 1, pp. 64, 65, § 20; Jones on Ev. vol. 5, pp. 378-380, § 894.
Inasmuch as no other question is reserved on this appeal, the judgment of the circuit court is affirmed.
Affirmed.
ANDERSON, C. J., and McCLELLAN and SOMERVILLE, JJ., concur.